Citation Nr: 1225744	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  12-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from February 1949 to February 1950 in the United States Navy and from November 1950 to July 1953 in the United States Air Force.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2012, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service or within one year following separation from service; and the only medical opinion to address the etiology of the Veteran's bilateral hearing loss weighs against the claim. 

2.  Tinnitus was not manifested in service and the only medical opinion to address the etiology of the Veteran's tinnitus weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a July 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

Additionally, it appears that the Veteran's service medical records for his active military service are unavailable.  The Board understands that in cases where records once in the hands of the Government are missing, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully resolving reasonable doubt in favor of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  The case law does not lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Veteran was notified in July 2009 and March 2010 letters that his service records may have been destroyed in a fire and that the RO was having difficulty locating them.  The RO requested the Veteran to submit any service records in his possession.  In addition, in May 2010, the RO contacted the Veteran by telephone and advised him regarding the unavailability of his service treatment records.  The Veteran stated he did not have any of his records and to go ahead with a VA examination.  A May 2010 VA formal finding on the unavailability of Federal records is associated with the claims file.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

If sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year of separation from separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran contends that his current bilateral hearing loss is related to acoustic trauma sustained in service.  He contends that during service in the Navy he served as a deckhand, where he stood watch up on the crow's nest and as a mess cook he was exposed to noise from running refrigerators consisting of the motors and compressors.  In the Air Force, the Veteran was a cook and was exposed to was exposed to noise from the fan while cooking.  He was not given any hearing protection while in the Air Force.  In addition, while at McCord Air Base, his barracks were on the edge of the airport and he was exposed to noise from the jets.

The Veteran's service records are unavailable.  

Post service VA medical records from August 2002 to February 2010 show that the Veteran was evaluated for a variety of ailments.  However, those records are negative for complaints, findings, or diagnoses of bilateral hearing loss or tinnitus.  

The Veteran submitted a June 2009 private audiology report from Willoughby hearing aid centers showing that the Veteran underwent a hearing evaluation, with a chart of frequency in Hertz and speech word discrimination scores.  No diagnosis was provided.
 
An April 2010 VA audiology consultation report shows that the Veteran was seen for evaluation and that his primary concern was a decline in his hearing.  He also had bilateral buzzing tinnitus which was more pronounced at night.  His family history of hearing loss includes at least one of his seven sisters; he was unsure if any others had hearing loss.  He denied any history of ear infections, surgery, discharge, or pain.  While in the Navy he was exposed to loud generators.  He had a large number of jobs, most of which involved physical labor and often machinery.  He hunted regularly and wore hearing protection while hunting.  Pure tone audiometry showed a bilateral moderate sloping to profound sensory neural hearing loss.  Speech recognition testing was consistent with the audiometry.  Speech discrimination scores were poor bilaterally, with scores of 36 percent in the right ear and 40 percent in the left at 90 decibels. 

A May 2010 VA audiology record notes that the Veteran was fitted with binaural Phonak Exelia in-the-canal hearing aids.  It was noted that he was a new hearing aid user.  

In May 2010, the Veteran underwent a VA examination in which the examiner noted a review of the claims file.  The Veteran indicated that the onset of hearing related issues was in 1980.  He stated that his hearing loss was bilateral and gradual.  The Veteran reported that he first noticed hearing loss fifteen to twenty years ago.  The Veteran reported having intermittent, bilateral tinnitus that he described as buzzing with an onset of approximately two to three years ago.  With regard to a history of noise exposure, the Veteran reported having little noise exposure while in the service.  He had occasional use of hearing protection.  The Veteran stated the started out as a deck hand while in the Navy, but later became a mess cook.  While in the Navy, he was occasionally exposed to engine noise, but only a few times per week.  He reported that he spent one week in the brig, which he described as being in a noisy area.  While in the Air Force, he was a cook.  As to occupational noise exposure, the Veteran noted logging for a year with no use of hearing protection.  He also worked as a chair maker, in a plastic making plant, as a chef, a donut maker, and other jobs.  He reports some noise exposure during those times, but was unable to be more specific.  

The Veteran underwent audiometric testing and was diagnosed with bilateral sensorineural hearing loss and associated subjective tinnitus.  The examiner noted that the Veteran's service records were unavailable for review.  The examiner discussed that the onset of the hearing loss and tinnitus was reported to be decades after separation from military service.  The Veteran reported little noise exposure while the service, reporting that most of his service was spent as a cook.  He reported occasional noise exposure from engine noise and one week in the brig while in the Navy.  The Veteran reported a history of some noise exposure outside military service, including one year of logging.  However, the Veteran could not recall specifics of his jobs, reporting that he had done almost everything, including logging, working as a chair maker, working in a plastics plant, working as a chef, and as a donut maker.  The Veteran had a high frequency slope, but no noise notch was present.  Presbyacusis could not be ruled out as a major contributing factor in the Veteran's hearing loss.  He reported that his sister had hearing loss due to presbyacusis.  The examiner stated that as there were no service records available for review, there is no way to determine if any hearing loss occurred while in service.  However, the onset of the hearing loss and tinnitus was reported to be decades after separation from military service.  The Veteran did not report much noise exposure while in the service, stating that most of his time was spent as a cook.  Based on those factors, the examiner opined that the Veteran's hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during service.  The examiner noted that if more information was found that indicated that the Veteran was exposed to noise while in service, then the opinion should be reviewed.  

During the June 2012 Board hearing, the Veteran testified that in the Navy he was a deckhand and mess cook.  He stood watch up on the crow's nest.   As a mess cook he was exposed to noise from running refrigerators consisting of the motors and compressors.  In the Air Force the Veteran was a cook and when he was cooking the noise he was exposed to was from the fan.  He was not given any hearing protection while in the Air Force.  He further testified that while at McCord Air Base the barracks were on the edge of the airport and he was exposed to noise from the jets.  After service, he had many jobs, to include working in a sawmill where he put stickers on lumber, but he was not in the actual sawmill.  He testified that he was not exposed to noise in one sawmill, but it was a different story at another mill.  In one mill, he worked around chippers and he testified that he was given hearing protection.  He was at that mill for about two to three years.  Other employment after service included making donuts and working as a cook.  The Veteran stated that he was exposed to noise from a dishwasher.  The Veteran stated that he had buzzing in his ears since about 1973.  The Veteran's wife testified that it was not too late in their marriage, pretty close to the beginning of their marriage when she began noticing that the Veteran had difficulty hearing.  During the hearing, the Veteran and his wife stated they have been married for 53 years.   

Initially, because of the length of time between the Veteran's separation from service and the initial record of diagnosis of hearing loss and tinnitus, the Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis.  Additionally, in view of the lengthy period without evidence of treatment, the evidence is against a finding of a continuity of treatment for either bilateral hearing loss or tinnitus, which weighs heavily against each claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and tinnitus and his active service weighs against his claims.  The May 2010 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during service.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on a review of the Veteran's documented medical history and assertions and physical examination.  The Veteran specifically related to the VA examiner that the onset of his bilateral  hearing loss and tinnitus was in the 1980s, more than 25 years after discharge from service.  That opinion provided a clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claims for service connection for bilateral hearing loss or for tinnitus.  VA adjudicators are not free to ignore or disregard the medical conclusions of a physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  The Veteran and his family can testify to that which they are competent to observe, such as the Veteran's symptoms denoting loss of hearing, but they are not competent to provide a medical diagnosis of hearing loss or to the symptoms of hearing loss to noise exposure in service.  The Board acknowledges that the Veteran and his family are competent to give evidence about what they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  However, even if these statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to bilateral hearing loss and tinnitus until a June 2009 private audiometric record, and the Veteran's own statements regarding the onset of hearing loss and tinnitus.  Moreover, the Veteran never mentioned symptoms of hearing loss or tinnitus in any of the VA medical records dated prior to April 2010, or provided any indication that he had ongoing bilateral hearing loss or tinnitus since either period of active service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  In this case, the Veteran's first complaints of bilateral hearing loss and tinnitus that the Veteran related to service was made contemporaneous with his July 2009 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements as to continuity of symptomatology are less credible and carry little probative weight, particularly because his statement as to the onset of tinnitus and hearing loss have varied during the course of the claim.  

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss and tinnitus are related to his active service.  Therefore, the Board concludes that those disorders were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claims for service connection, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


